DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it employs legal phraseology used in claims, such as comprises.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base of the chamber (claims 3, 7, 11, 18, and 20), locking means/studs (claim 14), biasing means (of the sensor, claim 18),must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	It is noted that the claims are not drafted according to format stated above where each positively claimed element is listed on a separate indent line. 
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
	It is noted although the claims mentions a slide and fluid, no slide and fluid are not positively claimed as elements of the invention. They are considered articles or materials intended to be worked upon.
	Furthermore, it is noted that the terms “cleaner” and “cleaning” are directed to an intended process of use and does not provide for any structural limitation of the chamber. 
	It is noted that the claims (1-3, 6-7, 10-11, 13-14, 17-18, 20, 22-23, and 25) are directed to an apparatus not a method of use. There is no requirement for the apparatus to ever be used with any slide nor fluid nor in any process at all nor with other unclaimed structures and materials (including to clean any slide nor anything else). 
	Therefore, the invention of claim 1 is considered to be an apparatus comprising 
“a chamber…”;
“at least one fluid inlet…”; and 
“at least one fluid  outlet”. 
	It is noted that terms “inlet” and “outlet” are moreso directed to intended use. They are not structurally defined in the claim. There is nothing a fluid inlet from being used as a fluid outlet and vice versa.
	It is noted that the phrase “at least one” only requires one.  
	It is noted that the claims are replete with phrases, such as “configured to…” and “arranged to…”, which do not provide for any structural nexus nor connection between the positively claimed elements. 
	It is noted that the various “when” clauses employed throughout the claims are directed to conditions that never required to occur. 
	The term “and/or” employed throughout the claims is interpreted as “or”. Therefore, such phrases provide for alternatives, not requirements. The same is applicable to the “optionally” phrases employed throughout the claims. Options are not requirements. Therefore, the above phrases do not necessarily provide for required structural limitations.  
	As to method claim 27, it is presumed that the phrase “the slide” refers to the prior cell counting slide. However, it is noted that such cell counting slide is not structurally defined in the claim. Furthermore, it is noted that the claim does not require the cleaning liquid to be fed (transported) from any specific source nor by any specific transport force.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7, 10-11, 13-14, 17-18 ,20, 22-23, 25, 27-28, 30 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
As to claim 1, it is unclear what is the structural nexus of the at least one inlet and at least one fluid outlet to each other and the chamber because the language of the claim does not require the chamber to comprise either nor is either required to be structurally connected to the chamber and each other. It is noted that a list of structures (parts) that are not claimed as being structurally connected do not define a single apparatus. Furthermore, it is unclear if “slide”  and “a slide” (recited in lines after line 1) is meant to reference the same prior cell counting slide. If so, consistent language should be employed throughout the claims to indicate such. See also claims  3, 13, 17-18, 20, 28, and 33.  
It is presumed that the phrases “the cleaning chamber” and “the chamber” are one in the same. However, consistent terminology should be employed throughout the claims to reference the same structures/materials. 
The terms “substantially align” and “substantially aligning” in claims 1, 6-7, 10, and 27, respectively is a relative term which renders the claim indefinite. The terms  ““substantially align” and “substantially aligning” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be considered as substantially align and substantially aligning to one person may not be considered as such to another person and vice versa. 
As to claim 2, it is unclear what is structurally meant by the phrase, “the cleaning chamber defines “a maximum length… and a maximum width” because it is unclear if applicant is attempting to claim that the chamber comprises a certain numerical length and width values or defines a length and width of something else. 
It is noted that each of the dependent claims begin with the term “A”. However, it appears as if the term should be “The” to indicate that each of the dependent claims are referring back to the same respective invention of the prior respective claims which they depend upon. 
The term “substantially semi-circular shape” in claim 3 is a relative term which renders the claim indefinite. The terms  “substantially semi-circular shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be considered as substantially semi-circular shape to one person may not be considered as such to another person and vice versa. Furthermore, it is noted that the phrase is directed to a 2-dimensional shape, but is not directed to any specific cross-section of a 3+ dimensional structure. Furthermore, it is unclear if “slide” is meant to reference the prior cell counting slide of claim 1. 
Claims 3, 7, 11, and 18 recite the limitation "the base of the chamber".  There is insufficient antecedent basis for this limitation in the claims.
As to claim 6, it is noted that the phrase “wherein the apparatus comprises”  is redundant because every positively claimed element is the claimed apparatus. (See also any other claim reciting such…or similar phrases referring to the entire invention). Furthermore, it is unclear what is the structural nexus of the “two inlets” to the prior at least one fluid inlet and the chamber. Furthermore, it is unclear which inlets are being reference by the phrase “each inlet”.  Furthermore, it is unclear what is the structural nexus of the “an inlet on a cell counting slide” to the prior “an inlet on a cell counting slide”. It is unclear, if the phrase is referring to same prior inlet on the prior cell counting slide”.  See all applicable claims that employ such phrases. 
As to claim 7, it is unclear what is the structural nexus of the “at least one fluid outlet” to the prior “at least one fluid outlet” claim 1.
The term “substantially rectangular” in claim 7 is a relative term which renders the claim indefinite. The terms  “substantially rectangular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be considered as substantially rectangular shape to one person may not be considered as such to another person and vice versa. Furthermore, it is noted that the phrase is directed to a 2-dimensional shape, but is not directed to any specific cross-section of a 3+ dimensional structure.
As to claim 10, it is noted that the phrase “wherein the apparatus comprises”  is redundant because every positively claimed element is the claimed apparatus. (See also any other claim reciting such; claims 14, 17, and 20). Furthermore, it is unclear what is the structural nexus of the “two outlets” to the prior at least one fluid outlet and the chamber. Furthermore, it is unclear which outlets are being reference by the phrase “each outlet”.  Furthermore, it is unclear what is the structural nexus of “a cell counting slide” to the prior “cell counting slide”.  See all applicable claims that employ such phrases. 
As to claim 13, it is noted that the phrase “wherein the slide cleaner comprises” (presumed to be the same as the “slide cleaner apparatus”) is redundant because every positively claimed element is the claimed apparatus. (See also any other claim reciting such…or similar phrases referring to the entire invention/apparatus). Furthermore, it is unclear what is the structural nexus of the cover to the chamber because the “configured to” clause does not require any structural connectivity between the cover the cleaning chamber. If applicant intends for the apparatus to comprise a removable cover on the cleaning and covering (specific structures/elements of the chamber), then the claim should clearly recite such. 
Claim 13 recites the limitation "the closed configuration".  There is insufficient antecedent basis for this limitation in the claim. No such closed configuration has been structurally defined in the claim. 
As to claim 13, it is unclear which/what projections are being referenced by the phrase “each projection” because the claim previously recites “at least one projection”. 
As to claim 14, it is unclear what is the structural nexus of the locking means and the cover because the “configured to” clause does not require any structural connectivity between the locking means and the cover. Furthermore, it is unclear what is structurally required to be considered “a locking point” because the claim does not structurally define such locking point. It is presumed that applicant intends for phrases “each other” and “both studs” to refer to the “a stud” and “further stud”. If so, the claim should clearly recite such or applicant could employ designators such as “a first stud” and “a second stud”.  It is unclear if applicant intends for each of the studs to comprise a magnet or if the combination of both studs comprises a (one) magnet.  
The terms “substantially adjacent” and “adjacent” in claim 14 is a relative term which renders the claim indefinite. The terms  “substantially adjacent” and “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be considered as substantially adjacent or adjacent to one person may not be considered as such to another person and vice versa.  
As to claim 17, it is unclear what is the structural nexus of the sensor and the prior positively claimed structural elements the “configured to” clause does not require any structural connectivity between the sensor and any other positively claimed structure of the apparatus.
As to claims 18 and 20, it is unclear which/what projection is being referenced by the phrase “the projection” because claim 13 previously recites “at least one projection”.
The term “substantially flush” in claim 18 is a relative term which renders the claim indefinite. The term “substantially flush” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be considered as substantially flush to one person may not be considered as such to another person and vice versa.
As to claim 18, it is unclear how the biasing means is claimed as being a means configured to bias the sensor because the biasing means is the sensor as established by the preamble of the claim. 
Claim 18 recites the limitation “the depth of the chamber” in the last line.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 20, see all prior, previously stated applicable rejections above. 
As to claim 22, it is noted that the phrase “wherein the slide cleaner further comprises” (presumed to be the same as the “slide cleaner apparatus”) is redundant because every positively claimed element is the claimed apparatus. (See also any other claim reciting such…or similar phrases referring to the entire invention/apparatus; claim 25).
Claim 22 recites the limitation "the cleaning fluid store" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. If this is meant to refer to the cleaning fluid reservoir, then the claim should clearly recite such. Furthermore, it is unclear what the phrase “the or each inlet” is meant to reference. 
As to claim 22,  it is unclear what is the structural nexus of the “a fluid pump” to the cleaning fluid reservoir and the cleaning fluid conduit because the “configured to” clause does not require any structural connectivity between any of such structures. If applicant intends for the apparatus to comprise a fluid pump that is connected to any of the prior positively claimed structures, then the claim should clearly recite such. Furthermore, it is unclear what the phrase “the or each outlet” is meant to reference. Furthermore, it is unclear what is the structural nexus of the “a vacuum pump” to “the or each outlet”, “waste fluid conduit”, and “waste fluid reservoir” because the “configured to” clause does not require any structural connectivity between any of such structures.
It is unclear how claim 23, further structurally limits the invention because no cleaning fluid has been positively claimed as an element of the invention. 
As to claim 27, it is unclear if the removing fluid step is referring to the prior cleaning fluid (which could be a gas and/or liquid, but not specified in the claim) of the feeding step or some other fluid. As presently drafted, such removing step is not limited to the prior cleaning fluid.  (See also the and/or removing step of claims 28 and 32-33). 
Claim 28 recites the limitation "wherein discharging a cleaning fluid" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. See also claim 30. Furthermore, it is noted that the claim does not require the discharging to occur via any specific means, structure of and into the [cleaning] chamber. Furthermore, it is unclear what is meant by phrase, “…to discharging a cleaning fluid into the chamber” and if the “a cleaning fluid” is one in the same as the prior “a cleaning fluid”. 
As to claim 32, it is unclear what is meant by and being referenced by the phrase “the or each…”
As to claim 33, it is unclear what is meant by “any one of claim 27” because claim 27 is a single a claim. Furthermore, it is unclear what is meant by and being referenced by “after cleaning fluid had been discharged…” because there is no prior discharging step of cleaning fluid in claim 27. 
Claim 33 recites the limitation "the inlets" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is noted that the claim does not specify what is meant by “under a positive pressure”. It is presumed that it is meant that feeding of the air is performed by application of positive pressure to air (by an unspecified means to air from an unspecified source).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-7, 10, 23,  27, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Hiratsuka et al., US 5,485,861.
Hiratsuka discloses an apparatus suitable to clean a slide (11) comprising a cleaning chamber (13) configured to receive a cell counting slide (14a)+(14) (note that the cell counting slide is not considered to be part of the claim), at least one fluid inlet (12) arranged to substantially align with an inlet on a cell counting slide (14) when located in the chamber, and configured to feed cleaning fluid (17) into the cleaning chamber (13) and slide, and at least one fluid outlet (16) configured to remove cleaning fluid (17) from the cleaning chamber (13) and slide. (col. 2, lines 19-44 and fig. 1).
Hiratsuka also discloses the method of placing a cell counting slide (note that as far as it is not indicated the contrary, the articles (14) installed in the cassette (14a) are considered to be suitable to count cells) into a cleaning chamber (col.2, lines 26-29; it is inherent that the element to be cleaned (14) needs to have been previously placed into the cleaning chamber (13)); substantially aligning (see clarity objections) an inlet of the slide with a cleaning fluid inlet in the chamber (fig. 1); feeding cleaning fluid (17) through the cleaning fluid inlet (12), into the cleaning chamber (13) and the inlet of the slide (col.2, lines 34-41) and allowing the cleaning fluid to flow through the slide (col.2, lines 44-52); and removing fluid from the cleaning chamber and slide via a cleaning fluid outlet in the chamber (col.2, lines 30-33).
Claim(s) 1, 3, 6-7, 10, 22-23, 25, 27, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Han et al., US 5,842,491. 
Han discloses an apparatus suitable to clean a slide (wafer cleaning apparatus) configured to receive a slide (22), comprising a cleaning chamber (23), at least one fluid inlet (31 a/ b), at least one fluid outlet (32a/b). (col. 2, line 51 - col.3,  line 11; col. 3, lines 31-58 and figs.2-3a). 
Han discloses (col.3, line 66 - col.4, line 28) placing a cell counting slide (col.3, line 66-67) (note that as far as it is not indicated the contrary, the wafers (21) installed in the cartridge (22) are considered to be suitable to count cells), feeding cleaning fluid: (col.4, line 10-14); removing the fluid (col.4, line 18-28).
As to claims 22-23 and 25, Han disclose at col. 3, line 30 - col. 4, line 67 and fig. 2) cleaning and waste fluid reservoir (24); cleaning fluid conduit (31b); cleaning pump (28a); waste fluid conduit (32a); and pump configured to draw fluid from the outlet (28b) and control means (27).
Claim(s) 1 and 23 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Weill et al., US 2008/0047590.
Weill discloses at (paragraphs [0007], [0009], [0061], figs. 4 and 6) an apparatus suitable to clean a slide ([0004] "cleaning device" and [0061] "device based on the diagram shown in fig. 4") configured to receive a slide ( [0007], "object to be cleaned'), comprising a cleaning chamber (1 ), at least one fluid inlet (3), and at least one fluid outlet (fig. 6, outlet of the valve 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiratsuka or Han et al. or as applied to claim 1 above, and further in view of Heaney et al., US 2004/0029258.
Hiratsuka nor Han discloses the dimensions of claim 2 nor that the apparatus comprises a base of the chamber comprising a silicon lining.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
Heaney discloses device including a chamber which can be manufactured from silicon and have structures manufactured from silicon linin a base of the chamber. (See abstract and paragraphs[0070 and 77]. 
It would have been within the common sense, predictability, knowledge and skill of one of ordinary skill in the art before the effective filing date of the invention to recognize that the chambers of Hiratsuka and Han may be manufactured of silicon as taught by Heaney and to have various sizes/dimensions including those as claimed. A change in size is generally recognized as being within the level of ordinary skill in the art.  
Claim(s) 13-14, 17-18, 20, 28, 30, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiratsuka or Han et al. or as applied to claims 1 and 27 above, and further in view of Grenova, WO 2017/011243 A1. 
Hiratsuka nor Han discloses a cover and locking means. 
Grenova discloses in paragraphs [0043]-[0044], [0056] and in figs. 1-4A-B a cleaning device (10) comprising a cleaning chamber (32), at least a fluid inlet (42), at least a fluid outlet (78) and a cover (30)+(12) comprising locking means (34)+(36). 
It would have been within the common sense, predictability, knowledge and skill of one of ordinary skill in the art before the effective filing date of the invention to recognize that the chambers of Hiratsuka and Han may be to include a cover and locking means for securing the cover as taught by Grenova. 
As to claims 17-18 and 20, Han discloses First, cassette 22, containing wafers 21, is placed in a loading position on baffle plate 26 detectable by detector 25 (sensor that can detect presence of a slide). Then, the presence of cassette 22 is detected by detector 25.  (D2, col. 3, lines 6-11 and col. 3, lines 66 - col. 4, line 6).
As to the method claims 28, 30, 32, and 33, it would have been within the common sense, predictability, knowledge and skill of one of ordinary skill in the art before the effective filing date of the invention to recognize that one can choose the time period and number times one desires to discharge and remove fluid from the chamber. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN R. GORDON
Examiner
Art Unit 1798



/BRIAN R GORDON/Primary Examiner, Art Unit 1798